Citation Nr: 0911774	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  94-31 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran had active duty service from March 1942 to 
September 1945.

This case was originally denied by an August 1993 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2001, the Board of Veterans' Appeals (Board) 
reopened the appellant's claim for service connection for the 
cause of the Veteran's death and remanded to the RO for 
additional development.  A September 2002 Board decision 
denied service connection for the cause of the Veteran's 
death.  January and September 2004 decisions of the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the denial of service connection for the cause of the 
Veteran's death and remanded the case back to the Board for 
additional action.  In August 2008, the Board remanded this 
case to the RO for additional development, including 
compliance with the notice provisions of 38 U.S.C.A. 
§ 5103(a) and compliance with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
October 1980 as a result of cardiopulmonary arrest due to a 
massive antero-septal myocardial infarction.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran's respiratory and cardiovascular problems 
were first diagnosed many years after service discharge and 
have not been linked by competent medical evidence to 
service.
4.  There is no medical evidence that a disability related to 
service contributed to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Respiratory disability and cardiovascular disease are not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may heart disease be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.

Although notice of the information and evidence necessary to 
establish entitlement to an increased rating was not provided 
to the appellant prior to the initial adjudication of the 
claim because this claim began before passage of the VCAA, 
any defect with respect to the timing of that notice was 
harmless error.  The RO sent the appellant a letter in August 
2001 in which she was informed of the requirements needed to 
establish entitlement to service connection for the cause of 
death.  Additional evidence was subsequently added to the 
claims files.  A letter sent to the appellant in August 2008 
provided additional information on the requirements needed to 
establish entitlement to service connection for the cause of 
death, and the RO subsequently readjudicated the claim.  Such 
actions effectively cured any notice timing defect.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II) 
(In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.)

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must advise the appellant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, any deficiencies of such notification would not be 
prejudicial, as this case involves only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.

In addition, in the context of a claim for DIC benefits, as 
in the present case, appropriate notice from the RO to the 
appellant must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  As a result of the letter sent by VA to the 
appellant in August 2008, VA has satisfied the notice 
requirements outlined in Hupp.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  The appellant has been given ample opportunity to 
present evidence and argument in support of her claim, 
including at her personal hearings, most recently in June 
2002.  According to a June 2008 response letter from the 
appellant, she had no additional evidence to submit and 
wished the Board to immediately proceed with 
readjudication of the claim.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  
A review of the record reveals that the appellant has been 
requested by VA on numerous occasions to submit competent 
medical evidence to substantiate her claim.  In response to a 
September 1998 Board remand, the RO sent the appellant a 
letter on September 30, 1998 telling her that she needed to 
submit competent medical evidence demonstrating that her 
claim was plausible, such as statements from treating 
physicians or other health care providers indicating the 
existence of a medical relationship between the Veteran's 
death and his military service.  She was also advised in the 
letter that she could submit alternative evidence to support 
her claim, including statements from service medical 
personnel and statements from individuals who served with the 
Veteran.  Consequently, the Board has complied with Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), in that where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  

Pursuant to a July 1999 Board remand, the appellant was 
advised in an August 11, 1999 letter that she was being given 
an opportunity to submit a medical opinion from a physician 
or other competent medical source regarding the etiology of 
the Veteran's death, particularly whether it is in any way 
attributable to service.

Pursuant to Board action in August 2001, the appellant was 
notified by VA letter on August 16, 2001, what the evidence 
must show to establish entitlement to service connection for 
the cause of the Veteran's death.  She was asked to provide 
VA "...a detailed list of all sources (VA and non-VA) of the 
Veteran's evaluation or treatment for heart problems since 
his separation from service, to include any medical opinions 
that link his heart problems to an incident of service."  
She submitted additional evidence in September 2001.

According to a June 2008 90-Day Letter Response Form signed 
by the appellant, she had nothing more to submit; she wanted 
to proceed immediately with readjudication of her case.  This 
case was remanded by the Board in August 2007 for additional 
development.  The appellant was notified by letter on August 
27, 2008 that VA needed evidence showing that the Veteran 
died in service or medical evidence that the Veteran had a 
service related medical condition that caused or contributed 
to his death and was asked to provide this evidence.  No 
additional medical evidence was submitted.

Moreover, the appellant is represented by an attorney, who is 
charged with knowledge of the law, which provides even more 
support to the conclusion that the appellant would know what 
evidence was required to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that the 
veteran was not prejudiced by the lack of sufficient 
notification prior to adjudication because the record 
demonstrated that the veteran, through his counsel, was aware 
of the information and evidence necessary to establish 
entitlement to the benefits sought).

The Board notes the contention on behalf of the appellant 
that, based on the lay statements and other evidence on file, 
a nexus opinion is needed in this case on the relationship 
between the Veteran's military service and his death from 
heart disease.  However, the Board finds that the evidence, 
does not reveal any medical suggestion such as to warrant a 
VA medical examination. There is no evidence of any heart or 
lung disability for a number of years after service discharge 
and no competent evidence suggestive of a nexus between 
service and the cardiovascular disorder that caused his 
death. In these circumstances, a medical opinion would be 
entirely speculative and is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The third prong of 38 C.F.R. § 3.159(c)(4)(I) requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the threshold requirement that he 
sufficiently "indicate" that the claimed disability or 
symptoms may be associated with service.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006) (citing McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A medical examination was 
not obtained because there was no indication that such an 
examination would further the appellant's claim for service 
connection for the cause of the Veteran's death.  The Board 
notes that there are several lay statements from family and 
friends to the effect that the Veteran first started having 
breathing problems on his return from service.  

While it is true that lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, the Board 
has here determined that the absence of any records of 
treatment for heart or respiratory disability for many years 
after service outweighs the lay contentions of respiratory 
disability beginning in service and continuing thereafter.  
Assuming such statements are credible, there is no competent 
information as to their severity, duration, occurrences, 
onset, or source   Consequently, the Board finds that, in 
this case, there is insufficient evidence to support a 
medical opinion establishing a causal link to service.  38 
C.F.R. § 3.303(a); see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual 
premise is not probative); cf. Jandreau v. Nicholson 492 F. 
3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the supporting evidence of record 
consists only of a lay statement, VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").



The Merits of the Claim

The appellant seeks service connection for the cause of death 
of her husband, the Veteran in this matter.  It has been 
contended by and on behalf of the appellant in hearing 
testimony and written statements that the Veteran was healthy 
when he entered service but incurred respiratory problems, 
including sinusitis and nasal polyps, as a result of serving 
in muggy climates overseas and being exposed to poor health 
conditions that contributed to his death in 1980 from 
cardiovascular disease.  Information added to the claims 
files in September 2001 reveals that sinus infections are 
more likely in damp and muggy climates.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The Veteran died in October 1980 of cardiopulmonary arrest 
due to a massive antero-septal myocardial infarction; no 
condition was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.  
At the time of his death, the Veteran was not service-
connected for any disabilities.  

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for chronic 
diseases, such as cardiovascular disease, if such is shown to 
have been manifested to a compensable degree within one year 
after a veteran was separated from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, a service-connected disability includes certain 
chronic diseases, such as cardiovascular disease, which may 
be presumed to have been incurred in service if it became 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) 
(Both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

In this case, the Veteran's certificate of death shows that 
he died in October 1980 due to cardio-pulmonary arrest as a 
result of a massive heart attack.  No autopsy was performed, 
and no information is provided on the certificate indicating 
any preliminary or causal conditions.  There was no notation 
on the interval between onset and death.  

The Veteran's service treatment records are unavailable and 
are presumed destroyed by fire.  In light of the absence of 
the Veteran's service treatment records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).

The unavailability of the Veteran's service treatment records 
does not free the appellant from the requirement that she 
provide evidence that links a disability that caused or 
contributed to the Veteran's death to service.  The presumed 
loss or destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).


Indeed, the record shows that the initial post-service 
medical records are dated in 1977, which is more than 30 
years after service discharge.  These VA treatment records 
reveal chronic sinusitis and nasal polyps that interfere with 
breathing but do not reveal any cardiovascular complaints.  
Chest X-rays in June 1979 show clear lung fields.  

This long period between the date of service discharge and 
the date of post-service medical complaints provides highly 
probative evidence against the appellant's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

According to an October 1999 statement from W.H.B., M.D., the 
Veteran had a history of severe infarction and congestive 
heart failure, which would have been aggravated by his 
"service-connected lung disease."  Dr. B said in August 
2000 that the Veteran's congestive heart failure involved 
fluid in the lungs; that the only evidence that the Veteran 
had lung trouble related to service was information received 
from the Veteran's wife; and that, if the Veteran did have 
lung trouble related to service, the lung disability would 
have contributed to his death from myocardial infarction with 
congestive heart failure and pulmonary edema.

The above statements from Dr. B are not probative of the 
issue on appeal.  As the Veteran was not service connected 
for lung disease at his death, the October statement does not 
link a service-connected disability to the Veteran's death.  
Dr. B admitted that the only link between the Veteran's post-
service lung disability and service was the appellant's own 
statements.  


There are also lay statements on file from friends and 
relatives of the appellant and the Veteran in support of the 
claim.  According to a November 1997 statement from R.J., who 
worked for Dr. S.F.M. from 1964 to his death in 1982 but was 
not a health care provider, the Veteran was a patient of Dr. 
M throughout this period and did have breathing problems.  
According to a January 1999 statement from the Veteran's 
brother, the Veteran was healthy when he entered service but 
returned from service with respiratory problems.

However, no objective medical evidence of record supports the 
appellant's theory.  The Board emphasizes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  There 
is simply no evidence in this case that the appellant or 
other lay persons who submitted statements possess the 
medical training and expertise necessary to render an opinion 
concerning the cause of the veteran's death.  Therefore, the 
lay statements on file are of no probative value in this 
regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board would also note that the Veteran's death 
certificate, which was generated specifically with a view 
towards ascertaining the Veteran's cause of death and does 
not note any interval between onset of the terminal disorder 
and death, is of increased probative value.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE 
LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

To reiterate, the available medical evidence does not show 
medical treatment until the 1970's and the November 1997 
statement from R.J., a nurse, dates the onset of symptoms to 
18 years prior to 1982, meaning 1964, which is still 19 years 
after the Veteran's discharge from active service.  R.J. was 
only able to recall that the Veteran "had some breathing 
problems" but did not remember the cause and could not give 
a diagnosis.  Consequently, this statement does not diagnose 
a specific lung disorder and does not relate any disorder to 
the Veteran's military service many years earlier.

Not even Dr. B, who briefly treated the Veteran, was able to 
provide a useful nexus opinion.  In fact, to the extent that 
Dr. B attempted to opine on the case by saying that if the 
Veteran had lung trouble related to service, that would enter 
into his death from myocardial infarction with congestive 
heart failure and pulmonary edema, Dr. B clearly based his 
statement on the information provided by the appellant since 
he said that he did not have any supporting evidence that the 
Veteran had lung disease related to service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband, 
but the Board may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.
ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


